Title: To Benjamin Franklin from Henri-Maximilien (Henry) Grand, [before October 1779]
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


[before October, 1779]
Mr. Hy. Grand a lhonneur d’assurer Monsieur le Docteur Franklin de son Respect, & de le prier de vouloir bien le mettre a même de faire reponse a une Dame Angloise qui est venu passer cet Eté a Paris, & qui etant a la Veille de son depart pour Londres desire obtenir un Passeport de Monsieur Le Docteur Franklin. Elle se nomme Le Beillard, & est de la Connoissance de Mr & Mme. Grand.
Monsieur Wm. T. Franklin a mis une petite Notte a 2 traittes
du Loan office de
   150+1500 l. t.}
  en 2des. du 26 avril 1779. Mr. hy. Grand ne la pas bien comprise. Elles sont neanmoins acceptées.
 
Addressed: Grand / a Monsieur / Monsieur Le Docteur / Franklin / Passy.
Notation: Grand.—
